Citation Nr: 0607638	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  05-13 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to an initial compensable evaluation for 
status-post right inguinal hernia repair.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1952 to June 
1957.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


FINDINGS OF FACT

1.  The veteran does not have a low back disability 
attributable to his active military service; nor was 
arthritis manifest within one year of separation from 
service.

2.  Since September 3, 2004, the veteran's postoperative 
right inguinal hernia is not recurrent and does not require 
support by truss or belt.


CONCLUSIONS OF LAW

1.  The veteran does not have a low back disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2005).

2.  The criteria for an initial compensable rating for right 
inguinal hernia repair, since September 3, 2004, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7338 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2005).  

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.

Through a December 2004 notice letter and a statement of the 
case (SOC) in April 2005, the RO notified the veteran and his 
representative of the legal criteria governing his claims, 
the evidence that had been considered in connection with his 
claims, and the bases for the denial of his claims.  After 
each, they were afforded the opportunity to respond.  Hence, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to substantiate 
his claims, and has been afforded ample opportunity to submit 
such information and evidence.  

The Board also finds that the December 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Additionally, the 
December 2004 notice letter requested the veteran to submit:  
dates of medical treatment during service; statements from 
people who knew him in service; service medical records and 
statements; employment physical examinations; medical 
evidence from hospitals, clinics, and private physicians 
since service; pharmacy prescription records; insurance 
examinations; and any medical reports he had regarding his 
disabilities.  Consequently, the Board finds that the veteran 
has been put on notice to submit any pertinent evidence that 
he may possess relative to service connection or a rating for 
the hernia.

Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the veteran's claims, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated 
ab initio to satisfy the requirements of the VCAA.  (Although 
notice was not specifically provided as to the effective date 
of any award, such as the award of service connection for the 
right inguinal hernia, it is important to point out that an 
effective date has not been made an issue in this appeal.  
While it was inappropriate not to notify the veteran of the 
effective date, because it is not an issue now before the 
Board, there is no reason to now have the issues developed 
for appellate review re-adjudicated by the RO.)

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in Grand 
Island, Nebraska.  The veteran has also submitted a May 2004 
medical opinion from William M. Vosik, M.D.  Additionally, in 
November 2004, the veteran underwent VA examinations in 
relation to his claims, the reports of which are of record.  
Significantly, the veteran has not otherwise alleged that 
there are any outstanding medical records probative of the 
veteran's claim on appeal that need to be obtained.

II.  Analysis

A.  Service Connection

Service connection may be established on a direct basis for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or from aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

Where a veteran served 90 days or more during a period of war 
or, during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2005).

A review of the veteran's service medical records (SMRs) 
reveals that he experienced at least two instances of low 
back strain while in service.  Currently, the veteran has 
been diagnosed with various low back disabilities, to 
include:  musculoskeletal strain; spinal stenosis; 
osteoarthritis; and spondylosis involving the lumbar spine 
with severe degenerative disc disease at L5-S1.  However, no 
medical professional has provided findings or opinions 
linking any current low back disability to his period of 
service, and the veteran has not presented or alluded to the 
existence of any such medical evidence or opinion.

The veteran submitted a May 2004 medical opinion from Dr. 
Vosik in support of his claim.  Dr. Vosik stated that the 
veteran's back discomfort is similar to what he had over 40 
years ago in the service.  However, other than finding 
similar symptoms, Dr. Vosik failed to link the veteran's 
current disability with any injury in service.  Additionally, 
it does not appear that Dr. Vosik reviewed the veteran's 
claims file and service medical records prior to arriving at 
his opinion.

In November 2004, the veteran was afforded a VA orthopedic 
examination.  The examiner, after a review of the veteran's 
claims file and service medical records, stated as follows:

[T]he opinion is that it is less likely as not 
that his present claimed back condition is a 
result [of] or caused by service-connected back 
strain.  The reason for this is it appears that 
he had back strain.  I did review an SMR dated 
04/03/1957 in which he did have a sudden sprain 
to the back.  I do not think that this muscle 
sprain directly relates to his current 
degenerative disc disease of the low back, which 
is likely causing his current symptomatology.  
That symptomatology is most likely secondary to 
multifactorial reasons including the aging 
process and not a direct result of sprains 
incurred during military service.

The Board accords substantial probative value to the VA 
examiner's opinion regarding the lack of a nexus between any 
current low back disability and any injury in service.  The 
opinion is competent, an explanation was provided, and it was 
based on a review of the entire record as well as examination 
of the veteran.  Based upon this opinion, and the lack of 
evidence to the contrary, the Board finds that the 
preponderance of the evidence is against the veteran's claim.

Additionally, the medical evidence does not establish that 
any low back arthritis manifested within one year of 
separation of service.  The first documented post-service 
diagnosis of a low back disability was in Dr. Vosik's May 
2004 medical opinion, over 45 years after the veteran 
separated from military service.  Therefore, service 
connection, on a presumptive basis, is not warranted.  See 
38 C.F.R. §§ 3.307, 3.309.

The Board has considered the veteran's written contentions 
with regard to his claim for service connection for low back 
disability.  While the Board does not doubt the sincerity of 
the veteran's belief that his low back disability is related 
to his time in service, as a lay person without the 
appropriate medical training or expertise, he simply is not 
competent to provide a probative opinion on a medical 
matter-such as the etiology of a current disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("[A] 
layperson is generally not capable of opining on matters 
requiring medical knowledge . . . .").  As such, the 
veteran's assertions cannot provide a basis for a grant of 
service connection.

For all the foregoing reasons, the Board finds that the claim 
for service connection for low back disability must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim for service connection, that 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2005); Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir. 2001).

B.  Higher Rating

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in VA's 
Schedule and Ratings Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2005).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2005); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of a "staged rating" are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The veteran's right inguinal hernia repair has been evaluated 
as zero percent (noncompensable) disabling under 38 C.F.R. 
§ 4.114 (Diagnostic Code 7338) (2005), for "hernia, 
inguinal."  Under that code a noncompensable rating is 
assigned for a small inguinal hernia, which is reducible, or 
without true hernia protrusion, or for an inguinal hernia not 
operated on, but remediable.  A 10 percent rating is assigned 
for a postoperative recurrent inguinal hernia, which is 
readily reducible and well supported by truss or belt.  A 30 
percent rating is assigned for a small, postoperative 
recurrent, or unoperated irremediable inguinal hernia, which 
is not well supported by truss, or not readily reducible.  A 
60 percent rating is assigned for a large, postoperative, 
recurrent inguinal hernia, which is not well supported under 
ordinary conditions and not readily reducible, when 
considered inoperable.  A note following the criteria allows 
for an additional 10 percent for bilateral involvement, 
provided the second hernia is compensable.  This means that 
the more severely disabling hernia is to be evaluated, and 10 
percent, only, added for the second hernia, if the latter is 
of compensable degree.  38 C.F.R. § 4.114 (Diagnostic Code 
7338).

Since September 3, 2004, the medical evidence of record 
reveals that the veteran underwent a right inguinal 
hernioplasty during military service.  He has since been 
diagnosed with status post right hernia repair.  Currently, 
the veteran reports experiencing pain in the area of the 
operation two to three times per year.  While the veteran and 
his representative contend that the veteran's inguinal hernia 
is more severe than initially rated, the medical evidence of 
record since September 3, 2004, does not support a rating 
greater than the initial noncompensable evaluation.  There is 
no evidence indicating that the veteran's inguinal hernia is 
recurrent, nor is there evidence suggesting that the veteran 
requires a truss or belt for hernia support.  Without these 
symptoms, the next higher (10 percent) rating is not 
warranted.  See 38 C.F.R. § 4.114 (Diagnostic Code 7338).  (A 
30 or 60 percent rating are also not warranted due to the 
lack of recurrence of any inguinal hernia.)

Treatment records from the Grand Island VAMC, from 2001 to 
2005, show no change as to the veteran's inguinal hernia 
disability.  No recurrence of the inguinal hernia is found.  
In November 2004, the veteran was afforded a VA examination.  
The examiner found no swelling, bulging or any recurrence of 
an inguinal hernia.  He did state that any intermittent pain 
was the result of the hernia repair.  However, the examiner 
reported no overt herniation and no significant findings of 
functional impairment.  Based upon these findings, the 
November 2004 VA examination does not support a compensable 
initial rating for inguinal hernia.  (Additionally, as there 
is no evidence of a second inguinal hernia, a higher rating 
for bilateral involvement is not warranted.)

The above determinations are based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that inguinal hernia reflects so exceptional or 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2005) (cited to in the April 2005 
SOC).  In this case, there is no evidence showing that the 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the evaluation assigned), 
or frequent periods of hospitalization, or evidence showing 
that the disability otherwise renders impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the claim 
for an initial compensable rating for inguinal hernia must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim for an increase, that doctrine is 
not applicable.  See 38 U.S.C.A § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2005); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).




ORDER

Service connection for low back disability is denied.

An initial compensable evaluation for status-post right 
inguinal hernia repair, from September 3, 2004, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


